DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The communications received 10/23/2020 have been filed and considered by the Examiner. Claims 1-16 are pending. Claim 16 has been withdrawn as pertaining to the non-elected invention. Claims 1-4, 7, 9, and 12-15 are amended. 

Election/Restrictions
	Applicant confirmed the oral election of claims 1-15 without traverse in the reply filed 10/23/2020.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moram et al (US 2013/0266431) hereinafter MOR (already of record).

    PNG
    media_image1.png
    1955
    1871
    media_image1.png
    Greyscale

For the rejections below please refer to modified figures 11 and 12 above. The Examiner notes that the boundaries of the perpendicular angle tape are generated according to the boundaries defined in figures 9-10 and paragraphs 0085 and 0059 (where the perpendicular-
As for claim 1, MOR discloses a method of manufacturing a composite component comprising a main body and an integral flange [Fig. 14 #93; 0076-0077; 0095], the method comprising: applying fibre-reinforcement material (laying up a composite preform that uses carbon fibre) [Fig. 9-13 #7; 0080-0081] on a tool (the tool being whole mold/mandrel assembly understood to include the female forming tool) [Fig. 9-12 #6, 63; 0013]; having a main body portion (the section over the surface at #611) and a flange-forming portion (the section at #621) [Fig. 9-13; 0080-0082] to provide a pre-form comprising: 
a body region (segment over the section at #611) [Fig. 9-11 #611] and a longitudinally adjacent flange region (end segment over the section at #621) [Fig. 9-13 #621; Fig. 14 #92; 0095] contiguous with the body region,
 	the body region; corresponding to the main body of the component (segment over the section at #611) [Fig. 9-11 #611]  and 
the flange region corresponding to the integral flange of the component (as the body over the edge surface #621 becomes the flange) [Fig. 12-13 #621]; 
wherein the pre-form extends generally longitudinally between two longitudinal ends (as the flanges #41-42 of the produced containment case depicted in figure 2 would be produced by the molding method and structure depicted in figures 9-13 therefore the pre-form used to produce the containment case would extend between the two flange forming sections which would serve as the longitudinal ends) [Fig. 2 #41-42; 0095-0096]; 

causing relative movement between the flange-forming portion and the main body portion so that the flange region of the pre-form deforms to form the flange of the component; 
wherein the relative movement between the flange-forming portion and the main body portion (by using the movable blocks 62 which are raised up) [Fig. 10-12; modified figures 11-12; 0091] causes sliding movement between the trailing ply and the flange-forming portion thereby causing a tension force in at least the flange region of the pre-form of during forming of the flange (as the plies can slide relative to each other and tape prevents stretching therefore the plies must be sliding relative to the tape, the sliding generates the appropriate tension in the flange areas/at the bends, the tape slides along the surface 621 of the flange forming portion by lengths L2 and L4) [0024; 0028; 0091; 0099; Fig. 12-13; modified figures 11-12].
As it pertains to the ‘integral flange’ the Examiner notes that as MOR includes the trimming of a lip segment to the point at #95 of figure 14 that the area comprising the lip section in such an embodiment would not necessarily be the flange [0096], instead it would be the excess portion connected to the flange as one of ordinary skill in the art would understand it. 



As for claims 3-4, MOR discloses claim 1 and when the movable blocks engage [Fig. 12 #62] and the fibre reinforcement material along with the trailing ply are applied using the vacuum and the forming tool [Fig. 12 #63; 0088-0091] the fibre-reinforcement material is applied in such a way as to produce a substantially perpendicular orientation in the trailing ply (as it pushes against the tape to produce a perpendicular bend it in) [Fig. 12 #82; 0085; 0091] when compared to both the boundary between the main body portion and the  flange-forming portion of the tool (as required by claim 4) and the boundary between the body region and the flange of the pre-form (as required by claim 3) [see modified figure 11 and figure 12 above].

As for claim 5, MOR discloses claim 1 and the flange region comprises a plurality of piles of fibre-reinforcement material arrange in ply layers (as the whole preform which is included in the flange region is made of ply layers of fibre-reinforcement material) [0081], a base ply layer of which is the closest of the plurality to the tool (the surface layer of the preform is closest to the female mold tool) [Fig. 12-13 #7 and 62] and wherein the fibre-reinforcement material is applied so that the trailing ply at least partly forms the base ply layer (as the perpendicular angle tape applied to the area corresponding to #72 and 76 of figure 9 which is understood to 

As for claim 6, MOR discloses claim 1 and wherein the flange region comprises a plurality of plies of fibre-reinforcement material arranged in ply layers (as the whole preform which is included in the flange region is made of ply layers of fibre-reinforcement material) [0081], and wherein the fibre-reinforcement material is applied so that the trailing ply at least partly forms an intermediate ply layer of the flange region, or an outermost ply layer of the flange region which is farthest from the tool (as the perpendicular angle tape would be understood to be applied to multiple layers of the preform including the bottoms, the in-between, and the tops thereby comprising both the outermost layer farthest from the tool of 62 or farthest from the tool of 63 and intermediate ply layers) [0059; 0081-0085; see modified figures 11 and 12 above].

As for claim 7, MOR discloses claim 1 and wherein the flange region extends from the body region to an opposing outer end of the flange region (as there is a lip portion that extends from the flange which the Examiner understands the perpendicular tape would extend over) [Fig. 14 #94; 0085; 0095; see modified figures 11-12 above], and wherein the trailing ply extends generally longitudinally from the inner ply end beyond the outer end of the flange-region to the respective longitudinal end of the pre-form (as the tape extends to the longitudinal body segment of the preform all the way to where the resulting lip region would be) [see modified figures 11-12 above; 0085; 0096; Fig. 14 #94].

As for claim 8, MOR discloses claim 7 and beyond the outer end of the flange region (outside of the preform) the thickness of the preform becomes zero which falls within the claimed range [Fig. 9-13 #7; Fig. 14].

As for claim 11, MOR discloses claim 7 and further discloses trimming a lip portion of the flange [Fig. 14 #94; 0063; 0095], the lip portion being substantially a region that extends beyond the outer end of the flange region (as the lip is not intended to become the flange if it is trimmed, therefore it is not the flange) and as the trailing ply (perpendicular angle tape) extends over the end of the preform (by extending over the area that would be trimmed thereby over a usable or intended end of the preform) [0085] thereby the trailing ply (perpendicular angle tape) would too be trimmed [0063].

As for claim 12, MOR discloses claim 1 and further discloses that the process can be used to form a containment case which has two flanges at opposing longitudinal ends [Fig. 2 #42-43] as the flanges #41-42 of the produced containment case depicted in figure 2 would be produced by the molding method and structure depicted in figures 9-13 therefore the mold would have two molding regions to form the two flanges which would then have their own respective second and first trailing plies.  

As for claim 13 MOR discloses claim 1 and as discussed in claim 12 above, the process can be used to form a containment case which has two flanges at opposing longitudinal ends 

As for claim 14, MOR discloses claim 1 and further discloses that the direction of relative movement of the flange-forming portion and the main body portion of the tool is parallel to the extent of the flange (as the flange is vertical and the direction of movement of the movable blocks and the forming tool is substantially vertical) [Fig. 13 #62-63; Fig. 14 #92; 0091].

As for claim 15, MOR discloses claim 1 and further discloses wherein the composite component is an annular or a partially annular component such as a casing (containment case) [0096] for a gas turbine engine (a containment case for a turbofan engine) [0071-0072], wherein the main body portion and the flange-forming portion of the tool are configured for relative radial movement (as the flange is formed by radially outwardly-moving movable portions of the mold) [0067; 0091] and wherein the or each flange is radial [Fig. 2 # 42-43].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Moram et al (US 2013/0266431) hereinafter MOR (already of record).
As for claims 3-4, MOR discloses claim 1 which claims 3-4 depend on and it is the Examiner’s position that the depiction of the trailing ply of the modified figures and the boundaries are substantially perpendicular. Should the Applicant disagree, a change in shape has been found to be prima facie obvious, therefore MOR would teach the requisite perpendicular orientations by containing the requisite fibre-reinforcement material and boundaries [see e.g. MPEP 2144.04 (IV)(B)].

Claim 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Moram et al (US 2013/0266431) hereinafter MOR (already of record) in view of Masini (US 2015/0047151) hereinafter MAS (already of record) and Fournier et al (US 2002/0006333) hereinafter FOUR (already of record).
As for claim 9, MOR discloses claim 7 and further discloses that the trailing ply extends longitudinally at least beyond the outer end of the flange region (where the outer end of the flange region is considered to be the part of the flange that is conserved, i.e. not inclusive of lip) along with the product of the present invention being used in a gas turbine engine of an aircraft 
MAS teaches a method for producing a composite of multiple plies to make composite panels (a stack of prepreg layers) [Fig. 4; 0029] and employs trailing plies (first and second flexible sheets) where one of the trailing plies (the second flexible sheet) [Fig. 2 #7] has a length past the pile (understood to correspond to d1+w3 which would be 1 to 15 mm + 3 to 30 mm which results in a range of 4 to 45 mm) [0023; 0026; Fig. 2 #7a] to produce a hinge in the composite.
FOUR teaches that a hinge may be an important feature of a an aircraft engine (understood to the product that the containment case of MOR would eventually be employed in, the containment center of MOR understood to correspond to the after body halves [0046]) as the hinge would allow for the fuselage to connect to an aircraft (via a pylon) [Fig. 6-7 #34; 0046]. FOUR further teaches that at least two of the hinges (each black dot is understood to correspond to a hinge position) [Fig. 5 #36a; 0046] would occur at the points corresponding to the flanged portions (at the edges of the unitary after body) [0037; Fig. 5 #25(a-b)]. FOUR further teaches that connecting the containment case equivalents (after body halves) in a hinged manner that allows for opening and closing of the containment case would allow for easier access to the hot parts of the aero engine [0030].
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date to have added the trailing plies of MAS to the pile of MOR in order to allow 

A prima facie case of obviousness is established when a claimed narrow range is within a broad prior art range or partially overlaps or touches the broad range.

Harris, 409 F.3d at 1341; Peterson, 315 F.3d at 1329-30	


The Examiner expects that these trailing plies would slide in a similar fashion to the rest of the plies in MOR as the sliding action of the plies in MOR is caused by the configuration and process of employing the mold rather than the explicit configuration of the plies and would occur as the trailing plies would be connected to the rest of the preform which slides along the flange-forming portion of the tool [MOR: 0046; 0091].
As the hinge formed using the method of MAS is understood to correspond more to the trailing lengths of the trailing plies rather than the slope [0017; 0020], one of ordinary skill in the art would expect the trailing plies as incorporated into MOR to extend in a longitudinal fashion. 


The Examiner expects that these trailing plies in the combination of MOR/MAS/FOUR would slide in a similar fashion to the rest of the plies in MOR as the sliding action of the plies in MOR is caused by the configuration and process of employing the mold and the inclusion of the perpendicular-angle tape and would occur as the trailing plies would be connected to the rest of the preform which slides along the flange-forming portion of the tool [MOR: 0046; 0091; Fig. 12-13].

Response to Arguments
The amendments and arguments pertaining to the rejections under 112(b) and 112(d) have been considered and found sufficient to overcome their respective rejections. The rejections of claims 1-15 under 112(b) have been removed. The rejection of claim 15 under 112(d) has been removed. 

Applicant's arguments filed 10/23/2020 have been fully considered but they are not persuasive. 
As it pertains to claim 1, the Applicant argues on pg. 7-8 that the Examiner uses the words tape and ply interchangeably, further the Applicant notes the definition of ply as pertaining to “’a single contiguous area of composite material to be laid up on a form’ e.g. a layer of tape” and a tape as a “continuous strip of composite material”. From the Applicant’s perspective, the tape of MOR cannot be a ply and instead is a feature used in combination with the ply rather than serving as a ply itself. Additionally the Applicant argues that the ply used for the trailing ply of MOR does not sufficiently extend into the body region. 
The Examiner respectfully disagrees. It is unclear to the Examiner what prevents a tape from being a ply layer if being a ply simply means being a “single contiguous area of composite material to be laid up on a form” as the tape of MOR is ‘laid-up’ and said tape is a “continuous strip of composite material” [0085-86]. The Examiner understands the tape to substantially be an area and therefore as MOR’s tape is being laid up on a form it would serve as a ply [0014-15; 0034; 0054; 0057]. 
Additionally in MOR, tape preferably forms the ply layers [0014-15; 0034] and the plies themselves include the angled tape [0054; 0057]. In particular, there is a preference for each layer to be formed of ‘such tape’ [0035]. Therefore the trailing ply even as a tape as described in MOR would also qualify as a ply, and the tapes that extend from the appropriate trailing regions (such as the tape region outlined in the modified figures below based on paragraphs 0059 and 0085) are similarly plies. This tape region extends into the body region [#611 of the modified figures below] while also extending to flange region [refer to the modified figure below; 0059; 0085]. Within this context, the Examiner understands these tape layers to be substantially plies and that even one tape could qualify as a ply. 

    PNG
    media_image1.png
    1955
    1871
    media_image1.png
    Greyscale

Under this understanding of the tapes of MOR the Examiner notes that the ply corresponding to the trailing ply does extend into the main body as tape is laid up from the edge zone to the distal portion [Fig. 9 #74 to 75; 0085; see modified figure above] and in this manner meets the limitations. Therefore the trailing tape of MOR is substantially a ply and Applicant’s argument is not persuasive.

The Applicant argues on pg. 8-9 that the plies of MOR do not allow for relative movement because the Applicant does not view the trailing ply of MOR as having an inner ply end and therefore the ply does not slide along the flange-forming portion when the flange-forming portion is moved relative to the main body portion. 
The Examiner respectfully disagrees. In MOR the flange portion composed of the trailing ply as explained above is moving relative to the body portion when the blocks are engaged [Fig. 11 #62 and L2; 0090-92].


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.V./             Examiner, Art Unit 1748            
                                                                                                                                                                               /FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712